DETAILED ACTION

Status of Claims
Claims 1-12, 14, 15, and 17-20 are pending.
Claims 1, 14, 15, 17, and 19 are currently amended.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 01/05/2022 after the mailing date of the non-final Office action on 09/23/2021.  The information disclosure statement is being considered by the examiner.

Status of Previous Claim Objections
The previous objection to claim 14 is withdrawn in view of the amendments to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,848,351 to Hoshino et al. (“Hoshino”) in view of DE 3015981 (A1) to Alf (“Alf.
Regarding claims 1, 2, and 19, Hoshino teaches a method of making porous metallic material (metal foam).  Title; abstract.  The method includes the following steps: (a) preparing a slurry; (b) drying the slurry (forming a green structure); and (c) sintering the dried product.  Col. 3, lines 28-33.
The slurry includes a metal powder (metal component), a water-soluble resin binder (binder), and a plasticizer (dispersant).  Col. 5, lines 15-17; col. 6, lines 13-15.  The metal powder can be a metal, such as nickel, iron, or cobalt (conductive metals each having a relative magnetic permeability of 90 or more).  Col. 5, lines 17-20.  In several embodiments, the metal powder is nickel, iron, and/or cobalt.  Types 1a, 1i, 2a, 2h, 2o, 2p, 3a, 3i, 4a, 4h, 4o, 4p, 5a, 5i.
Hoshino teaches sintering for a time of 20-120 minutes (col. 7, lines 26-37), but does not teach sintering by applying an electromagnetic field.
Alf, directed to the production of porous sintered electrodes, teaches using induction heating (applying electromagnetic field) to form the electrodes.  Abstracts; para. [0001], [0002], [0020].  Induction solves the problem of a temperature gradient.  Para. [0010], [0011], [0031].  Additionally, heat-up rates are on the order of a few seconds.  Para. [0027].  It would have been obvious to one of ordinary skill in the art to have applied induction heating to carry out the sintering of Hoshino because it is not only fast but also would provide more uniform heating during the sintering process.
Regarding claim 3, Hoshino teaches that the metal powder can be metal, such as nickel, iron, or cobalt (metal component containing 100% of conductive metal).  Col. 5, lines 17-20.  Examples where the metal powder is entirely (100%) nickel, iron, and/or cobalt include Types 1a, 1i, 2a, 2h, 2o, 2p, 3a, 3i, 4a, 4h, 4o, 4p, 5a, 5i.
Regarding claim 4, Hoshino teaches that the average particle size of the metal powder is not more than 500 µm.  Col. 5, lines 22-24.  Examples where the average particle size of the metal powder is 2 µm (Types 1a, 1i, 3a, 3i, 5a); 9 µm (Types 2a, 4a); 10 µm (Type 5p); or 12 µm (Types 2p, 4p), which fall within the claimed range.  
Regarding claim 5, Hoshino teaches that the metal powder is 5-80% by weight of the slurry.  Col. 5, lines 31-32.  Examples where the amount of metal powder in the slurry is 65% by mass is Types 1a, 1i, 3a, 3i, 5a, 5i; 50% by mass is Types 2a, 4a; 46% by mass is Types 2o, 4o; and 45% by mass is Types 2p, 4p, which fall within the claimed range.
Regarding claim 6, Hoshino teaches that the plasticizer can be a polyhydric alcohol.  Col. 6, lines 13-20.
Regarding claim 7, Hoshino teaches that the binder can be methyl cellulose (alkyl cellulose), ethyl cellulose (alkyl cellulose), or polyvinyl alcohol.  Col. 5, lines 33-39; col. 8, lines 57, 63, 64; col. 14, lines 2-6; col. 17, lines 60-64; col. 22, lines 50-53; col. 28, lines 2-6.
Regarding claim 8, Hoshino teaches a binder content of 0.5-20% and a metal powder content of 5-80%.  Col. 5, lines 30-32, 40-45.  Using the endpoints to calculate a range, the ratio ranges from 0.625 to 400 parts by weight binder relative to 100 parts by weight of metal powder, which overlaps the claimed range.  Hoshino discloses an example where the water-soluble resin binder is 4% by mass and the metal powder is 50% by mass of the slurry (8 parts by weight of binder relative to 100 parts by weight metal component) (Table 6 – Type 2a), which falls within the claimed range.  
Regarding claim 9, Hoshino teaches a plasticizer content of 0.1-15% and a binder content of 0.5-20%.  Col. 5, lines 40-45; col. 6, lines 23-26.  Using the endpoints to calculate a range, the ratio ranges from 0.5 to 3000 parts by weight plasticizer relative to 100 parts by weight of binder, which overlaps the claimed range.  Hoshino discloses an example where the plasticizer is 6% by mass and the water-soluble resin binder is 6% by mass (100 parts by weight plasticizer relative to 100 parts by weight of binder) (Table 7 – Type 2p; Table 15 – Type 4p), which falls within the claimed range.
Regarding claim 10, Hoshino teaches the presence of organic solvent and water as the balance (both solvents).  Col. 2, lines 57-58, 65; all examples in tables.
Regarding claim 11, Hoshino teaches using a doctor blade, slip casting method, or coating method to form the foamed product.  Col. 6, lines 45-47.  These methods result in flat films or sheets.  See, for example, FIG. 2A.  In examples, the doctor blade forms coatings on a carrier sheet to form a plate.  Col. 14, lines 10-22.
Regarding claim 12, Hoshino teaches examples where the porous surface layer thickness ranges from 0.22 mm to 3.2 mm (220 µm to 3200 µm) (Table 9), which overlaps the claimed range.  Hoshino teaches example thicknesses of the porous surface layers in Table 9, where the layers are 0.30 mm (300 µm) (Type 17); 0.41 mm (410 µm) (Type 24); or 1.0 mm (1000 µm) (Type 31), which fall within the claimed range.
Regarding claim 15, Alf teaches frequencies of 300-600 kHz (abstracts; para. [0029]), which falls within the claimed range.
Regarding claim 17, Hoshino teaches burning (heat from external heat source) to sinter the metal powders in the dried slurry (green structure).  Col. 7, lines 26-36.  Alf 
Regarding claim 18, Hoshino teaches a sintering temperature of about 800 to 1400oC (col. 7, lines 32-36), which overlaps the claimed range.  Example sintering temperatures include 1150oC.  Tables 3, 4, 8, 12, 17, 18, 23, and 24 – “Sintering Condition” column.
Regarding claim 20, Hoshino teaches an example plasticizer of ethylene glycol.  Col. 6, lines 17-18; col. 8, line 67.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Alf, as applied to claim 1 above, and further in view of Hassell et al., “Induction Heat Treating of Steel,” ASM Handbooks (“Hassell”) and US 2015/0334781 (A1) to Verhagen et al. (“Verhagen”).
Regarding claim 14, Alf is silent regarding a specific current applied.
Hassell, directed to an overview of induction heating of steel, discloses that heating rate of an induction heating process is affected by coil current.  “Principles of Induction Heating” section at page 5 of 6.  Heating rate is controlled by coil voltage because field strength (coil current) is roughly proportional to coil voltage.  
Verhagen, directed to an induction heating system, teaches that output currents are up to 300 amperes (A) or up to 350 amperes or ever greater.  Para. [0055].
It would have been obvious for one of ordinary skill in the art to have selected a current level suitable to achieve the heating rate desired, such as up to 300 A or higher, .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered, but they are not persuasive. 
Applicant argues that one of ordinary skill in the art at the time of the invention would not have been motivated to combine Hoshino with Alf to arrive at claim 1 because the materials being sintered differ from another.  Specifically, applicant states that Alf is directed to sintering nickel powder onto a metallic carrier band, whereas Hoshino is directed to sintering not only metal powders alone but also slurries that includes other components, such as plasticizers, binders, solvent, and foaming agents.  Applicant’s position is that one would not expect that the processes used in Alf for sintering of  nickel powders would be applicable to Hoshino’s slurries because it is unclear how the foaming agent of Hoshino would act when induction heating is applied to such a slurry.
In response, this argument is not persuasive because it appears to assume that the liquid components of the slurry in Hoshino are present at the time that the sintering temperature is reached.  In Hoshino, the heating occurs over two parts, with the first part of the heating resulting in a burning or degreasing of lower vaporization point components and the second part of the heating resulting in the sintering of the metal powder (col. 7, lines 26-29).  In Alf, the preheating step occurs to a temperature not more than 300oK (it is noted that the original copy of Alf discloses 300oK whereas the 
Additionally, the arguments presume that the nickel powders in Alf were provided alone, but this is not suggested.  Alf states that nickel powder is typically known in the art as being applied to a substrate in the form of a paste (para. [0003], [0008]).  Alf refers to the united particles as a sinter cake (para. [0031], [0032], [0034]), which is also the same term to used to describe the metal powder originating in paste form in the background section (para. [0003]-[0005], [0007], [0008]), thereby suggesting that the sinter cake in Alf also originates from a paste.  Furthermore, metal particles would need some type or liquid or binder to make them moldable and able to retain shape, as opposed to being free flowing, so the metal powder in Alf would have been expected to be supplied in a paste or slurry form to apply them on a substrate without spilling freely.  Therefore, Alf does not suggest that metal powders alone were provided on the substrate.
Applicant argues that Alf teaches sintering using only induction heating for 2-5 seconds.
In response, Alf teaches that the 2-5 second time frame is the time it takes to reach the sintering temperature (abstracts; para. [0027]), not the total sintering time.  Alf .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 17, 2022